Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to Applicant’s amendment filed on 3/22/21.
	Claims 1, 4 and 7 have been amended.  Claim 3 has been canceled.
Allowable Subject Matter
Claims 1-2, 4-22 are allowed.  Claim 1 is the only independent.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a memory system comprising, in combination with other cited limitations, wherein each of the representative memory device and the at least one non-representative memory device includes: a delay lock loop (DLL) circuit configured to output a DLL clock signal having a delay time corresponding to the test mode code outputted from the controller; and a trigger circuit configured to generate the representative data strobe signal or the non-representative data strobe signal synchronized with the DLL clock signal as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ross et al. (US 8,520,455) disclose a method and apparatus for training a DLL in a memory subsystem is disclosed. In one embodiment, a memory subsystem includes a memory coupled to convey data read therefrom on one or more channels. Each memory channel may include a delay locked loop (DLL) configured to apply a desired amount of delay to a data strobe signal received from the memory during a read operation. Upon detecting a read request, a controller may initiate a training procedure in which the DLL is trained to the desired delay. During the training procedure, an input clock signal may be provided to the DLL. The delay within the DLL may be adjusted until an output clock signal has a desired phase relationship with the input clock signal. Once the desired phase relationship is attained, the training procedure may be terminated and the DLL input may be switched to receive the data strobe signal.
Jeddeloh (US 9,620,183) discloses a systems and methods that operate to control a set of delays associated with one or more data clocks to clock a set of data bits into one or more transmit registers, one or more data strobes to transfer the set of data bits to at least one receive register, and/or a set of memory array timing signals to access a memory array on a die associated with a stacked-die memory vault. Systems and methods herein also include those that perform data eye training operations and/or memory array timing training operations associated with the stacked-die memory vault.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T NGUYEN/Primary Examiner, Art Unit 2824